Mr. Justice Dickey delivered the opinion of the Court: Judgment was rendered in this case against a village lot, the property of appellant, for the sum of $451.93, for taxes of 1880, and for back taxes for the years 1875, 1876, 1877, 1878 and 1879. These back taxes constituted some $391 of the judgment. It does not appear how much of this $391 consisted of back taxes for 1879, nor how much thereof consisted of back taxes for the four preceding years of 1875 and 1878 inclusive; but it does appear that back taxes for each of those four years entered into and formed part of the judgment. The collector’s report of this lot on the delinquent list specifies as part of the delinquencies chargeable against this lot the following: “Back taxes 1879, and subsequent years, $391.81.” But this report contains no statement of any charge against the lot for back taxes for either of the years 1875, 1876, 1877 or 1878. The collector’s return fills the place of a declaration, and judgment can not properly be rendered thereon for matter not embraced in its allegations. For the error of including in the judgment back taxes for the years 1875, 1876, 1877 and 1878, when no delinquency in that regard was stated in the collector’s return or notice, this judgment must, we think, be reversed. Appellant makes other objections to the correctness of the proceedings, but we find no merit in the other objections. The judgment is reversed, and the cause remanded. Judgment reversed.